702 S.E.2d 63 (2010)
STATE
v.
Edwardo WONG, II.
No. 424P09-2.
Supreme Court of North Carolina.
September 7, 2010.
Staples Hughes, Appellate Defender, for Edwardo Wong, II.
William Hart, Senior Deputy Attorney General, for State of N.C.
*64 The following order has been entered on the motion filed on the 3rd of September 2010 by Defendant-Appellant Regarding Appendix to Emergency Petition for Writ of Certiorari:
"Motion Dismissed as Moot by order of the Court in conference this the 7th of September 2010."